U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File #333-127259 GRANT ENTERPRISES, INC. (Exact name of registrant as specified in its charter) Delaware 74-3130469 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 12100 Wilshire Blvd. Suite 702 Los Angeles, California 90025 90025 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (310) 979-6900 233 Wilshire Blvd. Suite 960 Santa Monica CA 90401 (Former name, address and fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.Yes xNo o State the number of shares outstanding of each of the issuer’s classes of common equity, as of July 31, 2007: 7,000,000 shares of common stock. GRANT ENTERPRISES, INC. FINANCIAL STATEMENTS INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition Item 3. Control and Procedures PART II OTHER INFORMATION Item 1. Legal Proceedings Item 2. Changes in Securities Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits and Reports on Form 8-K SIGNATURE Item 1. Financial Information BASIS OF PRESENTATION The accompanying reviewed financial statements are presented in accordance with generally accepted accounting principles for interim financial information and the instructions to Form 10-QSB and item 310 under subpart A of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting only of normal occurring accruals) considered necessary in order to make the financial statements not misleading, have been included. Operating results for the six months ended June 30, 2007 are not necessarily indicative of results that may be expected for the year ending December 31, 2007. The financial statements are presented on the accrual basis. 2 GRANT ENTERPRISES, INC. CONSOLIDATED BALANCE SHEETS As of June 30, 2007 and December 31, 2006 (unaudited) ASSETS CURRENT ASSETS 06/30/07 12/31/06 Cash $ 4,283 $ 40,751 Accounts Receivable - - Prepaid Expenses - - Total Current Assets 4,283 40,751 PROPERTY & EQUIPMENT Transportation 39,140 39,140 Vending Equipment 54,831 54,831 Less: accumulated depreciation (68,053 ) (66,663 ) Total Property & Equipment 25,919 27,309 OTHER ASSETS Deposits 137 137 Total Other Assets 137 137 TOTAL ASSETS $ 30,339 $ 68,197 CURRENT LIABILITIES Accrued expenses $ 3,250 $ 2,250 Loan Payable to Related Party 347 - Total Current Liabilities 3,597 2,250 STOCKHOLDERS' EQUITY Preferred stock, $0.001 per value; 10,000,000 authorized, none issued - - Common Stock, $.001 par value; Authorized: 100,000,000 Issued: 1,400,000 and 1,400,000, respectively 1,400 1,400 Additional paid in capital 100,362 100,362 Retained earnings (75,020 ) (35,815 ) Total Stockholder's Equity 26,742 65,947 TOTAL LIABILITIES & STOCKHOLDER'S EQUITY $ 30,339 $ 68,197 The accompanying notes are an integral part of these financial statements. 3 GRANT ENTERPRISES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the six months ending June 30, 2007 and 2006 (unaudited) 06/30/07 06/30/06 REVENUE $ 3,465 $ 20,865 COST OF SERVICES - 3,221 GROSS PROFIT OR (LOSS) 3,465 17,644 GENERAL AND ADMINISTRATIVE EXPENSES 42,670 14,863 OPERATING INCOME (39,205 ) 2,781 OTHER INCOME - - NET INCOME OR (LOSS) $ (39,205 ) $ 2,781 Earnings (loss) per share, basic and diluted $ (0.03 ) $ 0.00 Weighted average number of common shares 1,400,000 1,400,000 The accompanying notes are an integral part of these financial statements. 4 GRANT ENTERPRISES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the three months ending June 30, 2007 and 2006 (unaudited) 06/30/07 06/30/06 REVENUE $ 1,216 $ 6,409 COST OF SERVICES - 527 GROSS PROFIT OR (LOSS) 1,216 5,882 GENERAL AND ADMINISTRATIVE EXPENSES 14,342 8,863 OPERATING INCOME (13,126 ) (2,981 ) OTHER INCOME - - NET INCOME OR (LOSS) $ (13,126 ) $ (2,981 ) The accompanying notes are an integral part of these financial statements. 5 GRANT ENTERPRISES, INC. STATEMENT OF STOCKHOLDERS' EQUITY As of June 30, 2007 (unaudited) ADDITIONAL COMMON PAR PAID IN ACCUM. TOTAL STOCK VALUE CAPITAL DEFICIT EQUITY Balance, December 31, 2004 1,400,000 $ 1,400 $ 100,362 $ (25,980 ) $ 75,783 Net income (loss) - - - 308 $ 308 Balance, December 31, 2005 1,400,000 $ 1,400 $ 100,362 $ (25,672 ) $ 76,090 Net income (loss) - - - (10,143 ) (10,143 ) Balance, December 31, 2006 1,400,000 $ 1,400 $ 100,362 $ (35,815 ) $ 65,947 Net income (loss) - - - (39,205 ) (39,205 ) Balance, June 30, 2007 1,400,000 $ 1,400 $ 100,362 $ (75,020 ) $ 26,742 The accompanying notes are an integral part of these financial statements. 6 GRANT ENTERPRISES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the six months ending June 30, 2007 and 2006 (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES 06/30/07 06/30/06 Net income (loss) $ (39,205 ) $ 2,781 Adjustments to reconcile net income to net cash provided by(used in) operating activities: Depreciation 1,390 1,390 (Increase) Decrease in accounts receivable - (251 ) Increase (Decrease) in accrued expenses 1,000 1,000 Increase (Decrease) in accounts payable - - Total adjustments to net income 2,390 2,139 Net cash provided by (used in) operating activities (36,815 ) 4,920 CASH FLOWS FROM INVESTING ACTIVITIES Cash paid for assets - - Net cash flows provided by (used in) investing activities - - CASH FLOWS FROM FINANCING ACTIVITIES Cash paid, distribution to stockholder - (2,491 ) Cash received from stockholder 347 - Net cash provided by (used in) financing activities 347 (2,491 ) CASH RECONCILIATION Net increase (decrease) in cash (36,468 ) 2,429 Cash - beginning balance 40,751 40,931 CASH BALANCE END OF PERIOD $ 4,283 $ 43,360 The accompanying notes are an integral part of these financial statements. 7 GRANT ENTERPRISES, INC. Notes to the financial statements 1.Summary of Significant Accounting Policies: Industry - Grant Enterprises, Inc. (the Company) was incorporated in the state of Delaware on September 9, 2004. At the time of incorporation the Company exchanged shares with Grant Enterprises, LLC. making Grant Enterprises, LLC. an acquired subsidiary. As the Company was the non-operating acquirer, for accounting purposes Grant Enterprises, LLC is considered the accounting acquirer. The share exchange has been accounted for as a retroactive stock split. Grant Enterprises, LLC. was organized as a Limited-Liability company on April 30, 2001 under the laws of the State of Nevada. The Company is headquartered in California. The Company is involved in the sale of and the vending service of the Kinjoy Shiatsu Massage System. This System is a chair that is marketed to private individuals as well as health and wellness businesses, including spas, health clubs, nursing, hospice, and hospital facilities and other operations where customer comfort is the highest priority. With the chair’s new vending device, the chair can be placed in high traffic areas without increasing overhead costs with additional staff or certifications. The chair is offered for sale as well as vending opportunities. The Company’s fiscal year end is December 31, a calendar year end. Significant Accounting Policies: The Company’s management has adopted the following accounting policies. Revenue Recognition Sales revenue: Revenues, accounted for on a net basis, resulting from the sale of chairs are recognized when the chairs are received by the customer. The Company determines the sales price, is responsible for collecting payment from the customer, and bears the risk for product returns and the risks of non-payment. The Company generally purchases its inventory of chairs directly from its supplier at the time a customer places an order. Generally, the chairs are shipped directly from the supplier to the customer and the Company takes title to the chairs once they are shipped from the supplier. From time to time the Company does hold an inventory of chairs but prefers to purchase the chairs at the time an order is received from a customer Vending revenues: Vending revenues are recognized at the time the chairs are being used for a massage by the customer. The Company collects revenue of vending the chairs via the customer paying by charge card or coin collection (whereby the Company makes regular coin collection visits). The Company records as cost of vending revenue the amounts paid to the location where vending chairs are made available for vending (50% of the gross vending receipts) as well as depreciation on the chairs owned by the Company for purposes of vending. Cash and Cash Equivalents - The Company considers cash on hand and amounts on deposit with financial institutions which have original maturities of three months or less to be cash and cash equivalents. Basis of Accounting - The Company’s financial statements are prepared in accordance with generally accepted accounting principles. The Company’s management has made all adjustments in their opinion that are necessary in order to make the financial statements not misleading. 8 Estimates and adjustment-The Company’s management is of the opinion that all estimates and adjustment have been made in accordance with Generally Accepted Accounting Principle in order for the financial statements to not be misleading. Inventory-Stated at the lower of cost or market, cost being determined by the first in, first out method. Property and Equipment - Vending equipment is recorded at cost. Depreciation is computed on the double declining balance method over the estimated useful life of 5 years and the expense is recorded as a cost of sales. Transportation equipment is used in order for the Company to make collections on vending revenue and is also depreciated on the double declining method over the estimated useful life of 5 years and is recorded as an expense of general and administration. Income Taxes - The Parent and Subsidiary Company utilize the asset and liability method to measure and record deferred income tax assets and liabilities. Deferred tax assets and liabilities reflect the future income tax effects of temporary differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and are measured using enacted tax rates that apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. Earnings Per Share - Basic and diluted earnings per share is computed by dividing earnings available to stockholders by the weighted-average number of shares outstanding for the period as guided by the Financial Accounting Standards Board (FASB) under Statement of Financial Accounting Standards (SFAS) No. 128, “Earnings per Shares”. Diluted EPS reflects the potential dilution of securities that could share in the earnings. At the balance sheet date, there were 200,000 options outstanding which are anti-dilutive. Concentrations of Credit Risk- Financial instruments that potentially expose the Company to concentrations of credit risk consist principally of operating demand deposit accounts. The Company’s policy is to place its operating demand deposit accounts with high credit quality financial institutions that are insured by the FDIC. Compensation in the form of stock - As listed in footnote number 7 the Company has only one equity instrument in the form of a stock option for a Company officer as follows: On September 1, 2005 the Company issued an option agreement to the Company’s officer for the purchase of 200,000 shares of common stock for the purchase price of $1.00 per share that expired on March 7, 2006. These options are accounted for under Statement of Financial Accounting Standard 123R “Accounting for Stock-based Compensation”. The grant date and vesting date for these options was September 1, 2005and to date have not been exercised. The fair value of these options at the grant date and at year end was less than the exercise price of the options therefore no value was expensed in the Statement of Operations as compensation expense. The Company used SFAS No.123, “Accounting For Stock Based Compensation,” for the year ending December 31, 2005. As required by a revision of this standard, the Company has adopted SFAS No. 123R to account for stock based compensation whereby through this adoption the Company accounts for amounts regarding stock based compensation at its expense instead of proforma results. For this transition the Company has elected the prospective method to account for the change. For the twelve months ended December 31, 2006 the exercise price of the option mentioned above was above fair market value of the stock and therefore no expense was recorded. Estimates and adjustment-The Company’s management is of the opinion that all estimates and adjustment have been made in accordance with Generally Accepted Accounting Principle in order for the financial statements to not be misleading. 9 2.Related Party Transactions: A primary shareholder, Richard Carrigan, from time to time has loaned the Company working capital in the form of a loan with no terms. The nature of these transactions is an informal agreement with the founder and primary shareholder of the Company. These amounts are used for working capital when the Company has shortfalls in cash flows. The transactions occur when the shareholder places Company expenses on his credit card and the company later reimburses the shareholder for these expenses. From time to time the Company pays cash to the shareholder in excess of the amounts owed upon which the Company records these amounts as a related party advance as these funds will be used for future reimbursements. At December 31, 2006 and December 31, 2005 the Company has related party receivables $0 and $3,721, respectively, towards expenses which are recorded as related party advances. For the interim period ending June 30, 2007, there are no related party receivables and there is a related party payable of $347. 3.Accounts Receivable: The Company has balances in accounts receivable from the sale of chairs and historically has not had material amounts of bad debt write offs therefore an allowance for doubtful accounts was not established. The Company’s vending operations work on pre-paid basis and therefore have no receivables. 4.Use of Estimates: The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affects the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. 5.Accounts Payable and Accrued Expenses: Accounts payable and accrued expenses consist of trade payables from normal operations of the business. 6.Operating and Capital Lease Agreements: The Company has no short term or long term leases. 7.Stockholder Equity: The Company has authorized 10,000,000 shares of preferred stock at a par value of $.001 per share none of which have been issued. The Company has authorized 100,000,000 shares of common stock at a par value of $.001 per share of which 1,400,000 shares have been issued. Upon incorporation of the Company (September 9, 2004), 1,000,000 shares of common stock were issued in an exchange agreement for the 1,000 units (100%) of the subsidiary, Grant Enterprises, LLC, for a value of its existing capital as accounted for as a partnership. Grant Enterprises, LLC is considered the accounting acquirer and therefore the share exchange was accounted as a retroactive share exchange with the unit holders. During September of 2004 the Company undertook a private placement offering of 400,000 shares of common stock for a value of $40,000, or $.10 per share. The Company’s management considers the offering exempt from reporting with the U.S. Securities and Exchange Commission. 10 Stock Based Compensation: On September 1, 2005 the Company issued an option agreement to the Company’s officer for the purchase of 200,000 shares of common stock for the purchase price of $1.00 per share that expired on March 7, 2006. These options are accounted for under Statement of Financial Accounting Standard 123R “Accounting for Stock-based Compensation”. The grant date and vesting date for these options was September 1, 2005 and at the time these options had expired, none had been exercised. The fair value of these options at the grant date and at year end was less than the exercise price of the options therefore no value was expensed in the Statement of Operations as compensation expense. 8.Employment Contract and Incentive Commitments: The Company has no employment contracts and incentive commitments. 9. Income Taxes: The income tax payable that was accrued for the year ended December 31, 2006 was offset by the Company’s net operating loss carryforward therefore the provisions for income tax in the income statement is $0. For the twelve months ended December 31, 2006 the Company had an operating loss of $ 10,143 which is a loss that can be carried forward to offset future income for a period of 20 years. The Company has net operating loss carryforwards that were derived solely from operating losses. These amounts can be carried forward to be used to offset future income for tax purposes for a period of 20 years for each year’s loss. The accounting for these losses derive a deferred tax asset for the twelve months ended December 31, 2006 of 2,029 No provision was made for federal income tax since the Company has significant net operating losses. From inception through June 30, 2007 the Company incurred net operating losses for tax purposes of approximately $86,460. The net operating loss carry forwards may be used to reduce taxable income through the years 2024 to 2027. The availability of the Company’s net operating loss carryforwards are subject to limitation if there is a 50% or more positive change in the ownership of the Company’s stock. The provision for income taxes consists of the federal and state minimum tax imposed on corporations. Deferred income taxes reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial statement purposes and the amounts used for income tax purposes. Significant components of the Company's deferred tax liabilities and assets as of June 30, 2007 are as follows: Deferred tax assets: Federal net operating loss $ 5,489 State net operating loss 1,736 Total deferred tax assets 7,225 Less valuation allowance (7,225 ) $ The Company has provided a 100% valuation allowance on the deferred tax assets at June 30, 2007 to reduce such asset to zero, since there is no assurance that the Company will generate future taxable income to utilize such asset. Management will review this valuation allowance requirement periodically and make adjustments as warranted. The reconciliation of the effective income tax rate to the federal statutory rate for the periods ended June 30, 2007 and December 31, 2006 is as follows: 11 2007 2006 Federal income tax rate (15.0 %) (15.0 %) State tax, net of federal benefit (5.0 %) (5.0 %) Increase in valuation allowance 20.0 % 20.0 % Effective income tax rate 0.0 % 0.0 % The Subsidiary Company prior to acquisition by the Parent Company ( September 2004) accounted for income taxes as a Limited Liability Company by preparing a partnership return whereby any income or loss generated by the Subsidiary would be passed through to the individual unit holders. After acquisition the Subsidiary Company adopted the method of accounting for income taxes as the Parent Company accounts for income taxes under the deferred tax asset and liability method. If the Company accounted for income taxes prior to acquisition the Company would have realized a net operating loss carryforward in the amount of $20,560 which would have expired in the year 2024 if not used to offset income. Using the effective tax rate of 20% this would have resulted in a deferred tax asset in the amount of $4,112 of which the Company would set an allowance of $4,112 as the Company’s management believes the company would more than likely not have the ability to use this asset. The Parent Company acts as a holding company and does not have operations therefore there were no deferred tax assets or liabilities to account for. The Parent Company and Subsidiary Company do not file a consolidated tax return therefore the deferred tax assets and liabilities that are disclosed are that of the Subsidiary Company and consolidated with the Parent Company for accounting reasons. 10.Required Cash Flow Disclosure for non-cash items, Interest and Taxes Paid: The Company has made no cash payments for interest or income taxes. 11.Contingent Liabilities: Currently the Company has not identified any contingent liabilities that may be due. 12.Subsequent Events: During the third quarter of 2007, the Companyeffectuated a 5-for-1 forward stock split of the Corporation’s issued and outstanding shares. 12 Item 2.Management’s Discussion and Analysis or Plan of Operation The following discussion of the financial condition and results of operations should be read in conjunction with the consolidated financial statements and related notes thereto. The following discussion contains certain forward-looking statements that involve risks and uncertainties. Our actual results could differ materially from those discussed therein. Factors that could cause or contribute to such differences include, but are not limited to, risks and uncertainties related to the need for additional funds, the rapid growth of the operations and our ability to operate profitably a number of new projects. Overview Since our inception, we have generated revenue in the sale of and the vending service of the Kinjoy Shiatsu Massage System. This System is a chair that is marketed to private individuals as well as health and wellness businesses, including spas, health clubs, nursing hospice, and hospital facilities and other operations where customer comfort is the highest priority. We are the exclusive distributor of the Kinjoy Chairs in Michigan, Mississippi, Nevada and New Jersey. With the chair’s new vending device, the chair can be placed in high traffic areas without increasing overhead costs with additional staff or certifications. The chair is offered for sale as well as vending opportunities. We consider competition from other similar companies to be a risk for future revenues. Downward trend of our revenues may continue with increased competition. The sale of Chairs has declined due to competition. Vending revenues have also declined. Grant Enterprises, Inc. has left all business activity that Grant Enterprises, L.L.C. has created with that subsidiary. During the next twelve months, we expect to take the following steps in connection with the further development of our business and the implementation of our plan of operations: We will focus on striking more vending deals and sales agreements with casinos, both in Nevada, and casinos on Indian gaming reservations in California. We hope to either strike vending agreements or sale agreements with the casinos to install chairs in areas where casino customers ordinarily rest on chairs such as (i) sports betting areas; (ii) lounge areas; and (iii) near tables. By placing chairs in these areas, we hope to generate revenue from casino customers who wish to receive a massage while they rest. We also believe that the California market will provide opportunities for further expansion. We hope to increase both our revenues from sale of chairs and vending by 20% each year. We will attempt to raise capital from sale of our common stock, business lines of credit, and loans from investors, shareholders or management, and/or joint venture partners. Management will use its best efforts to raise the additional funds carry out the planned program but there is significant risk that we may not secure the necessary funding. We will primarily invest in new business development and ongoing business activities including sales and marketing, advertisement, legal and human resource development. We do not have sufficient cash to hire such personnel and basic operating infrastructure for a period of one year as shown by our working capital balance as of December 31, 2006. We will continue to hire as independent contractors on a commission basis. If we are successful in developing new business, management will assess the results to determine the best course of action for ongoing and future needs. Results of Operations For the Quarter Ended June 30, 2007 and 2006 Gross Revenues Gross revenues for the quarter June 30, 2007 were $1,216 a decrease of $5,203 from the 2006 amount of $6,409 or a decrease of81% approximately.100% of that decrease was related to a decrease in revenues from vending as there was no revenues from sale of chairs.In the second quarter of 2006, 100 % of the revenues derived from vending.In the second quarter of 2007, 100% of the revenues derived from vending as well. Cost of Revenue Cost of revenue for the three months ended June 30, 2007 was $0 compared to $ 527 in the three months ended June 30, 2006.The decrease in cost of revenue was due to the decrease in revenues. Gross Profit decreased from $5,882 for the three month period ended June 30, 2006, 2006 to $1,216 for the three month period ended June 30, 2007, 2007, a decrease $4,666 or 80 %. The decrease in gross profits was a result of the decrease in revenues in 2007. The company believes that the decrease in revenue represents a trend however, there is no guarantee that this trend will continue in the near future. 13 General and Administrative expenses increased from $8,863 for the three month period ended June, 2006 to $14,432 for the three month period ended June 30, 2007. This increase was due to an increase in professional fees and expenses related to the company going public including legal and accounting fees.We expect the significant future general and administrative costs to be that of those costs revolving around our growth plans and professional fees for our filings with the U.S. Securities and Exchange Commission at the parent company level. Net Income Net loss for the three months ended June 30, 2007 was $13,126 compared to net loss for the three months ended June 30, 2006 of $2,981, a difference of $10,145. This increase in net loss was directly related to a decrease in our revenues and an increase in general and administrative expenses. Our ability to achieve our business objectives is contingent upon our success in raising additional capital to enter new markets and then rely on cash flows from operations for future growth. Liquidity and Capital Resources We raised $40,000 in a private placement in September 2004 and maintained a cash balance at June 30, 2007, 2007 of $4,283. These funds as well as our business activity will allow us to have positive cash flows for the current year. We have historically satisfied our cash requirements through revenues, short term financings, and issuance of common stock for cash. We anticipate that cash requirements will continue to increase as we continue to expend resources to build infrastructure, develop a business plan and establish a marketing network, customer support and administrative organizations. We anticipate that future revenue will be sufficient to cover budgeted operating expenditures and offering expenses. We do not havesufficient cash to meet our minimum expenses for the next 12 months, we will be unable to expand on our business unless we are successful in raising additional capital. There is no assurance we will be successful in raising the needed capital. Should we pursue additional capital investment, we expect such financing to take the form of a private placement of equity or debt. We intend to seek advice from investment professionals on how to obtain additional capital. Current assets as of June 30, 2007 were $4,283 which consisted of entirely of cash.Total current liabilities as of June 30, 2007 were $3,597 which consisted mostly of accrued expenses. On July 12, 2007 we filed an amendment to its certificate of incorporation in the state of Delaware to effectuatethe 5-1 forward stock split undertaken by the Company in February 2007.Additionally, the Board of Directors authorized an amendment to the Company’s bylaws to reflect that an action can be taken by the Company with majority written consent of the shareholders. Recent Accounting Pronouncements In May 2005, the FASB issued SFAS 154, Accounting Changes and Error Corrections. This Statement replaces APB Opinion No. 20, Accounting Changes, and FASB Statement No. 3, Reporting Accounting Changes in Interim Financial Statements, and changes the requirements for the accounting for and reporting of a change in accounting principle. This Statement applies to all voluntary changes in accounting principle. It also applies to changes required by an accounting pronouncement in the unusual instance that the pronouncement does not include specific transition provisions. SFAS 154 also requires that a change in depreciation, amortization or depletion method for long-lived, nonfinancial assets be accounted for as a change in accounting estimate affected by a change in accounting principle. This Statement is effective in fiscal years beginning after December 15, 2005. The Company has not yet determined the effect of implementing this standard. SFAS 155, Accounting for Certain Hybrid Financial Instruments and SFAS 156, Accounting for Servicing of Financial Assets were recently issued. SFAS 155 and 156 have no current applicability to the Company and have no effect on the financial statements. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements, financings, or other relationships with unconsolidated entities or other persons, also known as “special purpose entities” (SPEs). 14 Item 3.Controls and Procedures Under the supervision and with the participation of our management, including our principal executive officer and principal financial officer, we conducted an evaluation of our disclosure controls and procedures, as such term is defined under Rule 13a-15(e) and Rule 15d-15(e) promulgated under the Securities Exchange Act of 1934, as amended (Exchange Act), as of June 30, 2007. Based on this evaluation, our principal executive officer and principal financial officer have concluded that our disclosure controls and procedures are effective to ensure that information required to be disclosed by us in the reports we file or submit under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms and that our disclosure and controls are designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is accumulated and communicated to our management, including our principal executive officer and principal financial officer, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. There were no changes (including corrective actions with regard to significant deficiencies or material weaknesses) in our internal controls over financial reporting that occurred during the second quarter of fiscal 2007 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. PART II - OTHER INFORMATION Item 1. Legal Proceedings. The Company is currently not a party to any pending legal proceedings and no such action by, or to the best of its knowledge, against the Company has been threatened. Item 2. Changes in Securities. None Item 3. Defaults Upon Senior Securities. None Item 4. Submission of Matters to a Vote of Security Holders. No matter was submitted during the quarter ending June 30, 2007, covered by this report to a vote of the Company’s shareholders, through the solicitation of proxies or otherwise. Item 5. Other Information. None Item 6. Exhibits and Reports of Form 8-K. (a)Exhibits 31.1 Certification pursuant to Section 302 of Sarbanes Oxley Act of 2002 32.1 Certification pursuant to Section 906 of Sarbanes Oxley Act of 2002 (b)Reports of Form 8-K On July 12, 2007 the Company filed a Form 8k to disclose that on July 12, 2007 (1) the Company had filed an amendment to its certificate of incorporation in the state of Delaware to effectuatethe 5-1 forward stock split undertaken by the Company in February 2007 and (ii) the Board of Directors of the Company authorized an amendment to the Company’s bylaws to reflect that an action can be taken by the Company with majority written consent of the shareholders. On July 27, 2007 the Company filed a Form 8k to disclose that on July 26, 2007 the Company had filed an amendment to its certificate of incorporation in the state of Delaware to effectuatea 0.925-for-1 reverse stock split of the Company’s common stock pursuant to an amendment to the Company’s certificate of incorporation.As a result of the reverse stock split, the number of outstanding shares of the Company’s common stock was reduced from 7,000,000 shares to 6,475,000 shares. SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, there unto duly authorized. GRANT ENTERPRISES, INC. By: /s/ Shahin Shadmer Shahin Shadmer, President, Chief Executive Officer, Chief Financial Officer, Secretary &
